Title: To James Madison from Richard M. Johnson, 24 July 1812
From: Johnson, Richard M.
To: Madison, James


Sir,
Blue Spring. Scott County. Kentucky. July 24th. 1812
From the communications received from & the personal application made by the officers of the detachment of militia in this state I am induced to suggest the propriety of calling into actual service at least a portion of our quota composed altogether of volunteers & men who would do honor to any cause worthy to be defended by fre[e]men. The measures of the Government have been supported with a zeal, to which we have been strangers even in the western states which should be fostered by giving action to the military ardour manifested among us. The administration has never recd. such universal applause—we are a united people in our confidence in the executive, with a very few exceptions; and the inquiry is made among all classes, “when will our President permit our volunteers to serve in the glorious cause of their Country.” “Is it possible that we will not be permitted to share the glory, the toil & the danger.” The people of this state are accustomed to prompt & active measures; they are a spirited people and nothing can satisfy them but some military enterprise to engage at least a part of our men. If they should be disappointed in these expectations I am sure great injury will be done to that noble & patriotic ardour which has prompted our people to volunteer, whatever may be the reasons to prevent the use of six months men so far from the scene of action. But all the objections considered I do not hesitate to advise an immediate call for a part; one Redgiment if no more. In thirty days we could be at detroit. The Governor has just informed me that the next mail will carry a return of a well organized force of near 6,000. They will go South, west or North on account of health they prefer west or North. The people here are anxious to take Malden this year. It forms the point of rendevous for indians to get supplies of arms &c. and the hot bed of encitement to murder our families. The hearts of our troops are fired upon such an enterprize & the officers stand pledged that no scruples will be made on account of boundary. The Rifle Redgiment for instance under the command of Col. John Allen, the first man in the state for learning talents &c. are composed of officers & men who would not be inferior to any body of men in talents, learning respectabil[it]y & firmness. Col. Allen informs me that his Redgiment have not expended less than ten thousand dollars in preparation besides the purchase of guns—& besides the time & expences of musters & encampments for 3 or 4 days successivly to be better acquainted with actual service. The other volunteers are equaly meritorious. In fact the officers & men expected, to be called into the field; & have therefore thrown themselves out of business—and if none of them should be employed at this time, the whispers of our enimies here that government did not intend to employ them after all their sacrifices will be verified. The officers have in several instances given their men assurances that a portion of our forces would be called upon by the first of Sept. I have written thus freely that you may have the views of the people here—by which you will be enabled to act as you may deem most consistent with the public good, which has so long formed the polar Star of your political life. In haste—accept assurances of My sincere friendship.
Rh: M. Johnson
